Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-5,7-16,18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical concepts – mathematical calculations. 
Regarding claim 1, with the exception of the recitation of the limitation ‘by one or more processors’, the claims recite mental processes that can be performed in the human mind and mathematical concepts – mathematical calculations. A human can perform ‘identifying…..at least part of the first group of measurands’, ‘receiving….from the data source’, ‘sending…to a root cause analysis system’, ‘receiving…the root cause analysis feedback comprising a third group of the measurands’, ‘adapting…difference between the third groups of measurands and the second groups of measurands’. The limitation ‘determining…by executing the anomaly detection algorithm on the received time series’ includes a mathematical calculation performed by an anomaly detection algorithm and the determining can be performed by a human. The claimed limitations are merely collecting information and analyzing information, as seen in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘by one or more processors’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘by one or more processors’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

	As for the limitations recited in claims 2-5,7-11, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 12, with the exception of the recitation of the limitations ‘one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’, the claims recite mental processes that can be performed in the human mind and mathematical concepts – mathematical calculations. A human can perform ‘identify…..at least part of the first group of measurands’, ‘receive….from the data source’, ‘send…to a root cause analysis system’, ‘receive…the root cause analysis feedback comprising a third group of the measurands’, ‘adapt…difference between the third groups of measurands and the second groups of measurands’. The limitation ‘determine…by executing the anomaly detection algorithm on the received time series’ includes a mathematical calculation performed by an anomaly detection algorithm and the determining can be performed by a human.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

	As for the limitations recited in claims 13-16,18-20, when considering each of the
claims as a whole these additional elements do not integrate the exception into a
practical application, using one or more of the considerations laid out by the Supreme
Court and the Federal Circuit. The additional elements do not reflect an improvement in
the functioning of a computer, or an improvement to other technology or technical field.
The additional elements do not implement a judicial exception with, or use a judicial
exception in conjunction with, a particular machine or manufacture that is integral to the
claim. The additional element do not apply or use the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.

Regarding claim 20, with the exception of the recitation of the limitations ‘one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’, the claims recite mental processes that can be performed in the human mind and mathematical concepts – mathematical calculations. A human can perform ‘identify…..at least part of the first group of measurands’, ‘receive….from the data source’, ‘send…to a root cause analysis system’, ‘receive…the root cause analysis feedback comprising a third group of the measurands’, ‘adapt…difference between the third groups of measurands and the second groups of measurands’. The limitation ‘determine…by executing the anomaly detection algorithm on the received time series’ includes a mathematical calculation performed by an anomaly detection algorithm and the determining can be performed by a human.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements ‘one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media…the one or more processors; program instructions’ do not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)).

There is no 101 rejection for claims 6,17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitations ‘identifying…at least part of the first group of measurands’, ‘receiving…the first set of time series from the data source’, ‘determining…that values of a second group…on the received time series’. The Examiner is unsure of the order of these limitations. It seems as though the ‘receiving…the first set of time series from the data source’ should be first. Then the first group of measurands from the first set of time series are processed by an anomaly detection algorithm. Then the second group of measurands from the first set of time series are processed by an anomaly detection algorithm. Currently the limitation ‘identifying…at least part of the first group of measurands’ is just stating how the anomaly detection algorithm operates. Please clarify.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitations ‘identify…at least part of the first group of measurands’, ‘receive…the first set of time series from the data source’, ‘determine…that values of a second group…on the received time series’. The Examiner is unsure of the order of these limitations. It seems as though the ‘receive…the first set of time series from the data source’ should be first. Then the first group of measurands from the first set of time series are processed by an anomaly detection algorithm. Then the second group of measurands from the first set of time series are processed by an anomaly detection algorithm. Currently the limitation ‘identifying…at least part of the first group of measurands’ is just stating how the anomaly detection algorithm operates. Please clarify.
Claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitations ‘identify…at least part of the first group of measurands’, ‘receive…the first set of time series from the data source’, ‘determine…that values of a second group…on the received time series’. The Examiner is unsure of the order of these limitations. It seems as though the ‘receive…the first set of time series from the data source’ should be first. Then the first group of measurands from the first set of time series are processed by an anomaly detection algorithm. Then the second group of measurands from the first set of time series are processed by an anomaly detection algorithm. Currently the limitation ‘identifying…at least part of the first group of measurands’ is just stating how the anomaly detection algorithm operates. Please clarify.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 20200293391 discloses cross-correlating metrics for anomaly root cause detection, as indicted in the abstract. 
USPN 20210081265 discloses training machine learning algorithm, predict root cause, determine actual root cause, determine if there is a difference between the actual and predicted root cause, and retraining machine learning algorithm, as disclosed in Figure 2 and paragraphs 0048-0063. 
	USPN 20190155672 – discloses receiving a plurality of time series data, output correlated anomalous groups, generate detailed statistical report for each correlated anomalous group as disclosed in the abstract and Figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113